Citation Nr: 9921569	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative right inguinal hernia, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to May 1946, 
August 1955 to July 1958, September 1961 to November 1961, April 
1962 to September 1962, and April 12, 1965, to April 25, 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1997 rating decision of the RO.  

The Board notes that in March 1999, the RO assigned a temporary 
100 percent evaluation based on the need for convalescence 
following surgery for the service-connected right inguinal hernia 
for the period from December 30, 1997, through January 31, 1998; 
however, a 10 percent evaluation was restored, effective on 
February 1, 1998. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.  

2.  At the time the veteran filed his claim for increase, his 
service-connected disability picture was shown to have been 
demonstrated by a large, postoperative, recurrent inguinal hernia 
consistent with one that was not readily reducible.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for the 
service-connected postoperative right inguinal hernia have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.7, 4.10, 4.114, 4.118 including Diagnostic 
Code 7338 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased compensation 
benefits is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When an appellant submits a well-grounded claim, VA must 
assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained regarding the veteran's claim, and 
that no further assistance is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
It is important to note, that the Court has also stated that 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability adversely 
affects his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998).  

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected postoperative recurrent right 
inguinal hernia is currently evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.114 including Diagnostic 
Code 7338 (1998).  A 10 percent rating is assigned for an 
inguinal hernia which is postoperative, recurrent, readily 
reducible and well supported by truss or belt.  One that is 
small, postoperative recurrent, or unoperated irremediable, not 
well supported by truss or not readily reducible warrants a 30 
percent evaluation.  A 60 percent evaluation is assigned for an 
inguinal hernia which is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable. 

The veteran filed a claim for increase in October 1996 and was 
afforded a VA examination shortly thereafter in November 1996.  
At that time, it was noted that the veteran had undergone 
previous right inguinal herniorrhaphies, and that in the year 
prior to the VA examination had developed discomfort and swelling 
of the right inguinal area and the right scrotum.  According to 
the examination report, although he had been found to have a 
recurrent inguinal hernia and hydrocele, his surgeon had decided 
against repeat herniorrhaphy.  Physical examination revealed a 
well-healed surgical scar over the right inguinal area.  Digital 
examination through the inguinal ring revealed the presence of a 
large right inguinal hernia, reducible.  A right scrotal 
hydrocele was also detected.  The final impression was that of 
recurrent right inguinal hernia with hydrocele.  

Private medical records submitted in support of the veteran's 
claim noted in October 1997 that the veteran had been recommended 
for hernia repair but was cautioned that he was at high risk for 
complications from the right inguinal herniorrhaphy, including 
recurrence and nerve damage, as well as damage to the vessels in 
the spermatic cord.  Surgery was subsequently conducted in 
December 1997 without complications.  A statement dated in 
January 1998 indicated that the wound looked very good and that 
the veteran had done well since the surgery, suffering minimal 
swelling in the groin.  

The veteran was subsequently afforded another VA examination in 
February 1998.  At that time, it was noted that the veteran had 
undergone successful right inguinal herniorrhaphy in December 
1997 which involved placement of a mesh screen.  According to the 
report, since the last surgery, there had been no recurrence and 
the veteran was now asymptomatic with no residual pain.  Physical 
examination revealed a well-healed right inguinal herniorrhaphy 
scar, nontender.  In addition, no recurrence of the hernia or 
hydrocele was detected.  The final impression included that of 
status post successful right inguinal herniorrhaphy since 
December 1997.

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting at the RO in May 1999 
that, prior to undergoing surgery in December 1997, he did have a 
bulge, but not to the extent that it required a belt for support.  
He further noted, however, that since the surgery, he had not 
experienced any problems regarding his right inguinal hernia, 
including any feelings of pain.  

Based on a review of the evidence of record, the Board finds 
that, at the time of the filing of his claim for increase, the 
clinical evidence supported the conclusion that the residuals of 
the veteran's service-connected postoperative right inguinal 
hernia have been characterized as large, postoperative and 
recurrent, sufficient to warrant an increased rating.  The 
veteran's surgeon had initially decided against a repeat 
herniorrhaphy.  Given the veteran's history of repeated hernia 
repairs, the Board finds the service-connected disability picture 
to be consistent with that of a hernia that was not readily 
reducible.  Hence, the Board finds the disability picture in this 
case to more nearly approximate the criteria for the assignment 
of a 30 percent rating under the provisions of 38 C.F.R. § 4.114 
including Diagnostic Code 7338 (1998).  



ORDER

An increased rating of 30 percent for the service-connected 
postoperative right inguinal hernia is granted, subject to the 
law and regulations governing the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

